Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Filed Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 8, 2010 CONOLOG CORPORATION (Exact name of registrant as specified in charter) Delaware 0-8174 22-1847286 (State or other jurisdiction (Commission File number) (IRS Employer Identification No. of incorporation) 5 Columbia Road, Somerville, New Jersey 08876 (Address of principal executive offices) (Zip Code) (908) 722-8081 (Registrants telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On December 8, 2010, the Company reduced the exercise price of its outstanding C Warrants, pursuant to which the holders can purchase an aggregate of 2,564,104 shares of its Common Stock to $0.10 per share. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONOLOG CORPORATION Dated: December 10, 2010 /s/ Marc Benou Marc Benou President
